DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group II, claims 9-12, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2022.
Applicant’s election without traverse of Group I, claims 1-8 and 13-23, in the reply filed on 7/14/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 13-14, 17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherer et al. "Efficient electrochromic devices made from 3D nanotubular gyroid networks" (previously cited on the IDS dated 1/15/2020). 
Regarding claim 1, Scherer discloses an electrochromic material (Fig. 1) (P3006: C1) comprising a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (Fig. 1) (P3006: C1; a hollow NKE NiO network - nanotubular array), wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls) which is within the claimed range of less than about 10 nanometers.
Regarding claim 2, Scherer discloses all the limitations of the electrochromic material above and further discloses wherein the nanostructure is porous (P3006: Fig. 1: Caption for A6; a porous NiO nanotubular array with DG morphology).
Regarding claim 3, Scherer discloses all the limitations of the electrochromic material above and further discloses wherein the nanostructure is a nanoporous structure or a mesoporous structure (P3007: Fig. 2: Caption for E; scale bar: 50 nm).
Regarding claim 6, Scherer discloses all the limitations of the electrochromic material above and further discloses wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls) which is within the claimed range of about 1 nanometer to about 8 nanometers.
Regarding claim 8, Scherer discloses all the limitations of the electrochromic material above and further discloses wherein the nanostructure has a gyroid network morphology (P3009: C1; a 3D periodic, highly interconnected, nanotubular NiO gyroidstructure).
Regarding claim 13, Scherer discloses an electrochromic device (P3008: C1) comprising a first electrode (P3008: C1; NiO film) and a second electrode (P3008: C1; FTO counter electrode) facing each other (P3008: C1), an electrochromic material on the first electrode (P3008: C1; the Ni(II)/Ni(III) couple responsible for the reversible color change), and an electrolyte between the first electrode and the second electrode (P3008: C1; KOH), wherein the electrochromic material comprises a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (Fig. 1) (P3006: C1; a hollow NKE NiO network - nanotubular array), and a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls) which is within the claimed range of less than about 10 nanometers.
Regarding claim 14, Scherer discloses all the limitations of the electrochromic device above and further discloses wherein the nanostructure is a nanoporous structure or a mesoporous structure (P3007: Fig. 2: Caption for E; scale bar: 50 nm).
Regarding claim 17, Scherer discloses all the limitations of the electrochromic device above and further discloses wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls) which is within the claimed range of about 1 nanometer to about 8 nanometers.
Regarding claim 19, Scherer discloses all the limitations of the electrochromic device above and further discloses wherein the nanostructure has a gyroid network morphology (P3009: C1; a 3D periodic, highly interconnected, nanotubular NiO gyroidstructure).
Regarding claim 22, discloses all the limitations of the electrochromic material above and further discloses an optical device (Fig. 2H) (P3008: C1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al. "Efficient electrochromic devices made from 3D nanotubular gyroid networks" (previously cited on the IDS dated 1/15/2020) as applied to claims 1 and 13 above.
Regarding claim 4, Scherer discloses all the limitations of the electrochromic material above and further discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (P3006: Fig. 1: Caption for A; 6. Thermal oxidation) wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls).
The instant specification discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since Scherer discloses a similar method of making the electrochromic material compared to the instant specification, a substantially identical electrochromic material would be expected to include wherein a pore size of the nanostructure is less than or equal to about 10 nanometers.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic material of Scherer to have the claimed pore size because the electrochromic material of Scherer and the electrochromic material of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 5, Scherer discloses all the limitations of the electrochromic material above and further discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (P3006: Fig. 1: Caption for A; 6. Thermal oxidation) wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls).
The instant specification discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since Scherer discloses a similar method of making the electrochromic material compared to the instant specification, a substantially identical electrochromic material would be expected to include wherein a surface area of the nanostructure is greater than or equal to about 100 square centimeters per gram.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic material of Scherer to have the claimed surface area because the electrochromic material of Scherer and the electrochromic material of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, Scherer discloses all the limitations of the electrochromic material above and further discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (P3006: Fig. 1: Caption for A; 6. Thermal oxidation) wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls).
The instant specification discloses that the method of manufacturing the electrochromic material comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since Scherer discloses a similar method of making the electrochromic material compared to the instant specification, a substantially identical electrochromic material would be expected to include wherein the nanostructure is a triply periodic bicontinuous structure.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic material of Scherer to have the claimed triply periodic bicontinuous structure because the electrochromic material of Scherer and the electrochromic material of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 15, Scherer discloses all the limitations of the electrochromic device above and further discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (P3006: Fig. 1: Caption for A; 6. Thermal oxidation) wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls).
The instant specification discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since Scherer discloses a similar method of making the electrochromic device compared to the instant specification, a substantially identical electrochromic device would be expected to include wherein a pore size of the nanostructure is less than or equal to about 10 nanometers.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic device of Scherer to have the claimed pore size because the electrochromic device of Scherer and the electrochromic device of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 16, Scherer discloses all the limitations of the electrochromic device above and further discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (P3006: Fig. 1: Caption for A; 6. Thermal oxidation) wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls).
The instant specification discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since Scherer discloses a similar method of making the electrochromic device compared to the instant specification, a substantially identical electrochromic device would be expected to include wherein a surface area of the nanostructure is greater than or equal to about 100 square centimeters per gram.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic device of Scherer to have the claimed surface area because the electrochromic device of Scherer and the electrochromic device of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, Scherer discloses all the limitations of the electrochromic device above and further discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (P3006: Fig. 1: Caption for A; 6. Thermal oxidation) wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls).
The instant specification discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since Scherer discloses a similar method of making the electrochromic device compared to the instant specification, a substantially identical electrochromic device would be expected to include wherein the nanostructure is a triply periodic bicontinuous structure.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic device of Scherer to have the claimed triply periodic bicontinuous structure because the electrochromic device of Scherer and the electrochromic device of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, Scherer discloses all the limitations of the electrochromic device above and further discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P3006: Fig. 1: Caption for A: 3. Selective PLA removal), providing nickel to the void of the template (P3006: Fig. 1: Caption for A: 4. Electrodeposition of Ni), removing the template (P3006: Fig. 1: Caption for A; 5. Dissolution of the polymer matrix), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected, (P3006: Fig. 1: Caption for A; 6. Thermal oxidation) wherein a thickness of the nickel oxide wire is about 5 nanometers (P3008: C2; NiO ≈ 5 nm thick hollow NiO strut walls).
The instant specification discloses that the method of manufacturing the electrochromic device comprises: preparing a template having a void which is three-dimensionally interconnected (P21: L21-23; a siloxane porous template), providing nickel to the void of the template (P23: L10-14), removing the template (P23: L11-13), and oxidizing the nickel to form a nanostructure comprising a nickel oxide wire which is three-dimensionally interconnected (P23: L14 & P24: L1-2), wherein a thickness of the nickel oxide wire is less than about 10 nanometers (P25: L19-23).
Since Scherer discloses a similar method of making the electrochromic device compared to the instant specification, a substantially identical electrochromic device would be expected to include wherein a contrast ratio of the electrochromic device at 550 nanometers is greater than or equal to about 80:1.
Where the claimed and prior art products are identical or substantially identical in structure composition, or a produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the electrochromic device of Scherer to have the claimed contrast ratio because the electrochromic device of Scherer and the electrochromic device of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Scherer et al. "Efficient electrochromic devices made from 3D nanotubular gyroid networks" (previously cited on the IDS dated 1/15/2020) as applied to claims 1 and 13 above, and further in view of Noh et al. (US 20130033735 A1).
Regarding claim 21, Scherer discloses all the limitations of the electronic device above but does not disclose an electronic device comprising the electrochromic device.
Noh teaches an electronic device (Noh; [0040], [0148]) comprising an electrochromic device (Noh; Fig. 1; 100) comprising a first electrode (Noh; Fig. 1; 22) and a second electrode (Noh; Fig. 1; 12) facing each other (Noh; Fig. 1), an electrochromic material (Noh; Fig. 1; 51) on the first electrode (Noh; Fig. 1), an electrolyte between the first electrode and the second electrode (Noh; Fig. 1; 31, 33), wherein the electrochromic material may comprise nickel oxide out of a list of other materials (Noh; [0097]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the electrochromic device of Scherer with the electronic device of Noh because it was a known electronic device suitable for the intended purpose utilizing an electrochromic device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 23, Scherer discloses all the limitations of the optical device above but does not disclose an electronic device comprising the optical device.
Noh teaches an electronic device (Noh; [0040], [0148]) comprising an optical device (Noh; Fig. 1; 100) comprising an electrochromic material (Noh; Fig. 1; 51), wherein the electrochromic material may comprise nickel oxide out of a list of other materials (Noh; [0097]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the optical device of Scherer with the electronic device of Noh because it was a known electronic device suitable for the intended purpose utilizing an optical device and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759